DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2021 follows the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
The limitation "the condition" in the preamble.  There is insufficient antecedent basis for this limitation in the claim.
The recitation “condition” is indefinite because the claim fail to clearly definite those characteristics. The Examiner suggest including the limitations of claim 2 or 3 to overcome the rejection. 
The term “expected relationship” is a relative term which renders the claim indefinite. The term “expected relationship” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 
The limitation "the evaluation" in the last limitation . There is insufficient antecedent basis for this limitation in the claim.
The recitation “evaluation” is indefinite because the claim fails to clearly definite those characteristics. The Examiner suggest including the limitations of claim 5 to overcome the rejection.
THEREFORE, the claim is vague and indefinite. 
Claims 2-15 are rejected based in their dependency from Claim 1.
Regarding Claim 5, the limitation “wherein determining a condition...” is vague and indefinite. In claim 1 (where claim 5 depends on) recites in two instances, the condition (preamble) and a condition (last limitation). It is unclear if the “condition” in claim 5 is a different “condition” or a “condition” from any of the conditions recited in Claim 1
Regarding Claim 9, the term “operational state” is a relative term which renders the claim indefinite. The term “expected relationship” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.                                                                                                                                       
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miranda (WO 2018/157897). 

Regarding Claim 1, Miranda discloses a method of monitoring the condition of a yaw system [130] of a wind turbine [100], the wind turbine comprising a rotor [101], the yaw system [130] arranged to control a yaw rotation of the rotor [101] (FIG. 1, Abstract), the method comprising:
providing design data representing an expected relationship between yaw moment [The test system 301 may be configured to generate a control signal Ctrl for applying the yaw moment 210 on the yaw system 130] and yaw rotation speed [For example, the thrust loads may be estimated from pitch angle, rotation speed, produced power and Ct- tables. Furthermore, the test system 301 may be configured to detect changes in wind speed direction for the purpose of applying the yaw moment 120 when yawing of the wind turbine modules is required anyway] (Page 15, Lines 1-27);
measuring a pair of parameters, the pair of parameters comprising a yaw moment parameter indicative of a yaw moment applied to the yaw system, and a yaw rotation speed parameter indicative of a yaw rotation speed caused by the yaw moment [The test system 301 may be configured to generate a control signal Ctrl for applying the yaw moment 210 on the yaw system 130 … For example, the thrust loads may be estimated from pitch angle, rotation speed, produced power and Ct- tables. Furthermore, the test system 301 may be configured to detect changes in wind speed direction for the purpose of applying the yaw moment 120 when yawing of the wind turbine modules is required anyway] (Page 15, Lines 1-27);
using the design data to evaluate whether the pair of parameters deviates from the expected relationship [The test system 301 may be configured to generate a control signal Ctrl for applying the yaw moment 210 on the yaw system 130 … For example, the thrust loads may be estimated from pitch angle, rotation speed, produced power and Ct- tables. Furthermore, the test system 301 may be configured to detect changes in wind speed direction for the purpose of applying the yaw moment 120 when yawing of the wind turbine modules is required anyway] (Page 15, Lines 1-27); and
determining a condition of the yaw system on the basis of the evaluation [The test system 301 may be configured to generate a control signal Ctrl for applying the yaw moment 210 on the yaw system 130 … For example, the thrust loads may be estimated from pitch angle, rotation speed, produced power and Ct- tables. Furthermore, the test system 301 may be configured to detect changes in wind speed direction for the purpose of applying the yaw moment 120 when yawing of the wind turbine modules is required anyway] (Page 15, Lines 1-27). 
Regarding Claim 2, Miranda discloses the method of claim 1 [see rej. Claim 1], 
wherein determining the condition of the yaw system comprising determining whether the yaw system is in a normal condition OR a fault condition [Accordingly, if the yaw system has not rotated when the applied yaw moment has been increased up to the yaw moment threshold where rotation is expected a fault condition of the yaw system can be assumed] (Page 2, Lines 19-24).
Regarding Claim 3, Miranda discloses the method of claim 2 [see rej. Claim 2], 
wherein the fault condition is a stuck fault condition [not rotated] associated with an abnormally low yaw rotation speed [Accordingly, if the yaw system has not rotated when the applied yaw moment has been increased up to the yaw moment threshold where rotation is expected a fault condition of the yaw system can be assumed] (Page 2, Lines 19-24).
Regarding Claim 4, Miranda discloses the method of claim 2 [see rej. Claim 2], 
wherein the fault condition is a loose fault condition [yaw slippage] associated with an abnormally high yaw rotation speed [In order to prevent high yaw moments, the yaw system 130 is arranged to provide yaw slippage, i.e. to enable yaw rotation, in case the yaw moment exceeds a given maximum yaw threshold] (Page 8, Lines 23-32).
Regarding Claim 5, Miranda discloses the method of claim 1 [see rej. Claim 1], 
wherein determining a condition of the yaw system on the basis of the evaluation comprises determining whether the yaw system is in a normal condition, a stuck fault condition associated with an abnormally low yaw rotation speed, OR a loose fault condition associated with an abnormally high yaw rotation speed [In order to prevent high yaw moments, the yaw system 130 is arranged to provide yaw slippage, i.e. to enable yaw rotation, in case the yaw moment exceeds a given maximum yaw threshold] (Page 8, Lines 23-32).
Regarding Claim 6, Miranda discloses the method of claim 1 [see rej. Claim 1], 
wherein the yaw system comprises a hydraulic motor [hydraulic or electric yaw drive] connected to a hydraulic circuit [“hydraulic circuit” from 130 through left/right 101], and the yaw moment parameter is measured by measuring a hydraulic pressure of the hydraulic circuit [values relating to the fluid flow] (FIG. 1, Page 10, Lines 10-22; The operational values from the yaw drive may be values relating to the fluid flow in a hydraulic yaw drive or current in an electric yaw drive. That is, if the yaw system 130 is rotated, the hydraulic or electric yaw drive may generate a measurable fluid flow from the hydraulic drive or an electric current from an electric motor, respectively).
Regarding Claim 7, Miranda discloses the method of claim 1 [see rej. Claim 1], 
wherein the wind turbine comprises plural rotors [111], and the yaw moment parameter is measured by estimating a thrust difference between the rotors [The aerodynamics of the blades 112 generates lift and drag forces which can be resolved into axial thrust forces T and tangential forces which drives the rotors 111] (FIG. 4 Page 11, Lines 13-19).
Regarding Claim 8, Miranda discloses the method of claim 1 [see rej. Claim 1], 
wherein the pair of parameters are measured when the yaw system is in a stopped state in which it is opposing the yaw moment applied to the yaw system, and the yaw rotation speed is caused by a slippage of the yaw system [Accordingly, if the yaw system has not rotated when the applied yaw moment has been increased up to the yaw moment threshold where rotation is expected a fault condition of the yaw system can be assumed] (Page 2, Lines 19-24).
Regarding Claim 9, Miranda discloses the method of claim 1 [see rej. Claim 1], 
wherein as the pair of parameters are measured the wind turbine is in an operational state with the rotor(s) generating thrust [For example, the thrust loads may be estimated from pitch angle, rotation speed, produced power and Ct- tables. Furthermore, the test system 301 may be configured to detect changes in wind speed direction for the purpose of applying the yaw moment 120 when yawing of the wind turbine modules is required anyway] (Page 15, Lines 1-27).
Regarding Claim 10, Miranda discloses the method of claim 1 [see rej. Claim 1], 
wherein a time series of pairs of parameters are measured, each pair of parameters comprising a yaw moment parameter indicative of a yaw moment applied to the yaw system at a respective time and a yaw rotation speed parameter indicative of a yaw rotation speed caused by the yaw moment at the respective time, and wherein each pair of parameters is evaluated to determine a condition of the yaw system at the respective time [In order to prevent high yaw moments, the yaw system 130 is arranged to provide yaw slippage, i.e. to enable yaw rotation, in case the yaw moment exceeds a given maximum yaw threshold] (Page 8, Lines 23-32).
Regarding Claim 11, Miranda discloses the method of claim 1 [see rej. Claim 1], 
wherein the yaw rotation speed parameter is obtained by measuring a yaw rotation speed of the yaw system [In order to prevent high yaw moments, the yaw system 130 is arranged to provide yaw slippage, i.e. to enable yaw rotation, in case the yaw moment exceeds a given maximum yaw threshold. On the other hand, the yaw system 130 also needs to prevent yaw rotation during normal operation for yaw moments below a given minimum yaw threshold] (Page 8, Lines 23-32).
Regarding Claim 12, Miranda discloses the method of claim 1 [see rej. Claim 1], 
wherein the design data represents a region of a parameter space, and the design data is used to evaluate whether the pair of parameters falls inside or outside the region of the parameter space  [In order to prevent high yaw moments, the yaw system 130 is arranged to provide yaw slippage, i.e. to enable yaw rotation, in case the yaw moment exceeds a given maximum yaw threshold. On the other hand, the yaw system 130 also needs to prevent yaw rotation during normal operation for yaw moments below a given minimum yaw threshold] (Page 8, Lines 23-32).
Regarding Claim 13, Miranda discloses the method of claim 1 [see rej. Claim 1], 
wherein a magnitude of the yaw rotation speed parameter is used in combination with a magnitude of the yaw moment parameter to evaluate whether the pair of parameters deviates from the expected relationship [In order to prevent high yaw moments, the yaw system 130 is arranged to provide yaw slippage, i.e. to enable yaw rotation, in case the yaw moment exceeds a given maximum yaw threshold. On the other hand, the yaw system 130 also needs to prevent yaw rotation during normal operation for yaw moments below a given minimum yaw threshold] (Page 8, Lines 23-32).
Regarding Claim 14, Miranda discloses a monitoring system [301] for monitoring the condition of a yaw system [M, R] of a wind turbine, wherein the monitoring system is arranged to monitor the condition of the yaw system by performing the method of claim 1 [see rej. Claim 1].



Regarding Claim 15, Miranda discloses a wind turbine [100] (FIG. 1) comprising:
a rotor [101] (FIG. 1);
a yaw system [130] coupled to the rotor [101] so that the yaw system [130] controls yaw rotation of the rotor [101] (FIG. 1); and
a monitoring system according to claim 14 [see rej. Claim 14] arranged to monitor the condition of the yaw system.
a yaw system [130] of a wind turbine [100], the wind turbine comprising a rotor [101], the yaw system [130] arranged to control a yaw rotation of the rotor [101] (FIG. 1, Abstract), the method comprising:
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/Examiner, Art Unit 2832